On July 28, 2000, the defendant was sentenced to two consecutive ten (10) year sentences in the Montana State Prison, with ten (10) years suspended.
On November 3,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that this case be remanded to the district court for the appointment of counsel to represent the defendant before the Sentence Review Board. *103This hearing is continued to the first meeting of the Board, at the Montana State Prison, in 2001.
Done in open Court this 3rd day of November, 2000.
DATED this 27th day of November, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.